Citation Nr: 1026391	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969, 
from November 1990 to June 1991, and from December 1996 to 
September 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection for 
spondylitic changes of the cervical spine and assigned an initial 
rating of 10 percent thereto.  The Veteran appealed the 
assignment of the initial rating.  

The Veteran testified before the Board in March 2010.  A 
transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his service-connected cervical spine 
disability.  The Board finds that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred and this matter is remanded to the RO/AMC for further 
action as described below.

In March 2010, the Veteran testified at a Travel Board Hearing 
that he underwent a disc fusion of the neck in 2008 at Northern 
Michigan Regional Hospital in Petoskey.  He also stated that his 
regular physician, Dr. Harrington, has treated his cervical 
condition during his yearly physicals and that he has also 
received treatment from Citizens Management in Howell, Michigan, 
based on a Workman's Compensation claim.  With regard to 
symptomatology, the Veteran indicated that he is in constant pain 
and that he takes over-the-counter medication to deal with this 
pain.  He stated that sometimes he must turn his entire upper 
torso in order to complete a turn and that if he moves his head 
quickly it will catch and snap.  

The Veteran has argued that the evaluation assigned for his 
cervical spine disability does not accurately reflect the 
severity of that condition.  A review of his written statements 
and testimony suggests that the spine may need to be rated higher 
based on factors that were not previously considered, including 
the need for surgery in 2008 and any residuals thereof.  
Accordingly, the Board finds that claim must be remanded pursuant 
to 38 C.F.R. § 3.159 in order to obtain the identified clinical 
records. 

Furthermore,  the most recent VA examination was in May 2006, 
more than four years ago and prior to the cervical spine surgery.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his cervical spine disability results in 
significant limitations not indicated by the Veteran's earlier 
examination, the Board finds that a new examination is also 
necessary to reach a decision on the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide information on all private treatment 
records indicating treatment for his cervical 
spine condition.  Obtain the necessary 
releases to obtain treatment records from 
Northern Michigan Regional Hospital of the 
2008 surgery, from Dr. Harrington, and the 
treatment records associated with his 
Workman's Compensation claim.  If the Veteran 
indicates that he has received any other 
treatment or evaluations, obtain and 
associate those records with the claims file.  
Any negative response received must be 
associated with the claims file.

2.  Thereafter, schedule an orthopedic 
examination to determine the severity of his 
cervical spine condition.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review 
and examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail, including range of motion studies.  
The examiner should also indicate whether the 
Veteran has additional functional loss due to 
flare-ups, fatigability, incoordination, and 
pain on movement pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the examiner 
finds that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such limitation 
of motion should be stated in degrees.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's cervical spine disability.  The 
examiner should also state how, if at all, 
the Veteran's cervical spine disability 
affects his employability.  A clear rationale 
must be provided for all opinions expressed 
and a discussion of the facts and principles 
involved would be of considerable assistance 
to the Board.

3.  When the requested development has been 
completed the case should be reviewed based 
on any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


